Citation Nr: 1042072	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  08-10 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals ("BVA" or 
"Board") on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs ("VA") Regional Office ("RO") in 
St. Louis, Missouri in which the RO denied the benefit sought on 
appeal.  

In March 2010, the Board remanded the issue for additional 
development.  The development has since been completed and the 
issue is, once more, before the Board for adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

After a review of the record, the Board has determined that 
additional evidentiary development is necessary in this case.  
Accordingly, further appellate consideration will be deferred and 
this case remanded for action as described below.

In this appeal, the Veteran seeks service connection for 
hepatitis C on the basis that he believes he was exposed to the 
hepatitis C virus via "air jet gun" inoculations he received in 
service.  See May 2007 statement in support of claim; July 2007 
statement with notice of disagreement; April 2008 statement with 
VA Form 9.  

Applicable law provides that service connection will be granted 
if it is shown that a veteran has a disorder resulting from an 
injury suffered or disease contracted in the line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in the line of duty, in the active military, naval or 
air service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a disease 
was incurred in service.  38 C.F.R. §§ 3.303, 3.304 (2009). 

Generally, to prove service connection, the record must contain: 
(1) medical evidence of a current disorder, (2) medical evidence, 
or in certain circumstances, lay testimony, of an in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus or relationship between the current 
disorder and the in-service disease or injury.  Pond v. West, 12 
Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

With respect to the Veteran's hepatitis C claim, in a VA "Fast 
Letter" issued in June 2004 (Fast Letter 04- 13, June 29, 2004), 
VA noted that a rating decision (in an unrelated case) had been 
issued that was apparently based a statement incorrectly ascribed 
to a VA physician to the effect that persons who were inoculated 
with a jet injector were at risk of having hepatitis C.  The fast 
letter then identified "key points" that included the fact that 
hepatitis C is spread primarily by contact with blood and blood 
products, with the highest prevalence of hepatitis C infection 
among those with repeated, direct percutaneous (through the skin) 
exposure to blood (i.e., intravenous drug users, recipients of 
blood transfusions before screening of the blood supply began in 
1992, and hemophiliacs treated with clotting factor before 1987).  
Another "key point" was the fact that hepatitis C can potentially 
be transmitted with the reuse of needles for tattoos, body 
piercing, and acupuncture.

The fast letter indicates, in its Conclusion section, that the 
large majority of hepatitis C infections can be accounted for by 
known modes of transmission, primarily transfusion of blood 
products before 1992, and injection drug use.  It also noted that 
transmission of hepatitis C virus with air gun injections was 
"biologically plausible," notwithstanding the lack of any 
scientific evidence so documenting.  It noted that it was 
"essential" that the report upon which the determination of 
service connection is made includes a full discussion of all 
modes of transmission, and a rationale as to why the examiner 
believes the air gun was the source of the veteran's hepatitis C.

The service treatment records show no evidence of air jet gun 
inoculations, nor any treatment for hepatitis C, or any symptoms 
associated with the disease.  A post-service, November 2004 
treatment record indicates questionable cirrhosis of the liver, 
hepatitis B and possible hypersplenism.  Subsequent medical 
records dated in December 2004 indicate that the Veteran had a 
history of hepatitis C, thrombocytopenia and possible cirrhosis 
of the liver with hypersplenism.  Thereafter, according to a 
January 2005 medical record, the Veteran underwent a hepatology 
consultation and workup by Dr. B.B.  A liver biopsy conducted in 
March 2005 confirmed a diagnosis of hepatitis C.  

In May 2007, Dr. B.B. submitted a letter opining that the 
Veteran's receipt of immunizations via air jet guns in service 
was "one possibility" for how he may have contracted hepatitis C.  
In a March 2008 VA examination, the examiner opined (in pertinent 
part) that while it may be biologically plausible that hepatitis 
C is transmitted with the use of immunization air guns, such a 
plausibility does not "mean that such transmission of hepatitis C 
occurs with 50% or greater confidence level." 

In March 2010, the Board remanded the claim for additional 
development, to include obtaining additional private and VA 
treatment records relating to the Veteran's history of treatment 
for hepatitis C.  Thereafter, the RO requested additional 
evidence, to include private treatment records, from the Veteran 
without response.  In March 2010, a letter from St. Louis 
University Hospital was received, stating that the Veteran had 
undergone a liver transplant surgery that month.  However, no 
surgical records relating to the transplant operation have been 
obtained or associated with the claims file.  In accordance with 
VA's duty to assist, every effort must be made to obtain such 
records.  Thereafter, a VA supplemental opinion may be warranted.






Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should take appropriate steps 
to obtain any and all existing records 
(including preoperative, surgical, 
postoperative, and follow-up records) 
pertaining to the Veteran's March 2010 liver 
transplant surgery.  Additionally, the AMC/RO 
should attempt to obtain and all outstanding 
treatment records relevant to the Veteran's 
claim for service connection for hepatitis C.  
The Veteran should be contacted and requested 
to identify all VA and non-VA healthcare 
providers, other than those already 
associated with the claims folder, that have 
treated him since service for hepatitis C.

The assistance of the Veteran in securing 
these records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative results, 
that fact should clearly be documented in the 
claims file, and the Veteran should be 
informed in writing.

2.  Thereafter, the case should be forwarded 
to the above mentioned March 2008 VA examiner 
(or other examiner with the appropriate 
expertise) to provide a supplemental medical 
opinion with regard to etiology of the 
Veteran's hepatitis C.  The examiner should 
determine whether it is at least as likely as 
not (50% probability) that the Veteran's 
hepatitis C is causally or etiologically 
related to the Veteran's military service.  
The Board asks the VA examiner to consider the 
Veteran's history of air jet gun inoculations 
in service, as well as information contained 
in the other evidence of record, to include 
any additional risk factors that may be 
presented by the evidence of record.  The 
report of examination should include a 
complete rationale for all opinions expressed.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


